Case 1:17-cv-03014-VEC-OTW Document 107-2 Filed 10/05/18 Page 1 of 4




               EXHIBIT B
Case 1:17-cv-03014-VEC-OTW Document 107-2 Filed 10/05/18 Page 2 of 4

  Case 1:17-cv-O3O14-VECOTW Document 81-2   Piled 06/15/18   Page 1 of 3




                            EXHIBIT 2




                                                                06/15/18 2:45 PM
Case 1:17-cv-03014-VEC-OTW Document 107-2 Filed 10/05/18 Page 3 of 4

  Case 1:17-cv-03014-VEC-OTW          Document 81-2         Filed 06/15/18   Page 2 of 3




                                  NYC
                                  Department of
                                  Homeless Services


                        SPSPENSION RIOUF]ST FOflM

  Section below to b completed by Shelter Dfrector      Keedon Grinnell


  PROGRAM ADMiNiSTRATORS NAME:            Dean Uctake
   DATE:   5/9117
  SHELTER NAME: Marsh&s House
  NAME OF CLIENT TO BE SUSPENDED:            Mariah Lopez

  CARES ID:

  NAMES AND CARES ID# OF OTHER INDIVIflUALS INVOLVED IN THE INCIDENT
   RA 8arkley / QPS Guard Daniels I OPS Guard Cheyenne


  DESCRIPTION OF THE INCIDENT (Attach the Incident Report and if relevant, attach
  other supporting documentation):




  Section below to be completed by Program Administrator:

  NUMBER OF SUSPENSION DAYS REQUESTED:             3


 CLlENTS PRIOR SUSPENSION HISTORY IN THE SHELTER SYSTEM; n/a


 CLIENTtS SHELTER HISTORY (attach CARES printout):
Case 1:17-cv-03014-VEC-OTW Document 107-2 Filed 10/05/18 Page 4 of 4

  Case 1:17-cv-03014-VEC-OTW                     Document 81-2           flIed 06/15/18        Page 3 of 3




                                          Department of
                                          Homeless Services




   CLIENTS SHELTER TRANSFER HISTORY OVER THE PAST YEAR, INCLUDING
   REASON FOR THE TRANSFER:
    Client was adminIstratively transferred from El Camino Inn to Stat Bright Residence Reason Unknown
                                                                                           -




   MENTAL HEALTH DIAGNOSES:
    ClIent reports DepressIon, Anxiety and PTSD


  MEDICAL ISSUES OR DISABILITIES:
   No medical issues known


  OTHER PRIOR BEHAVIORAL OR DISCIPLINARY ISSUES;
   Client has numerous behavioral issues all documëntçd In CARES Incident Reports,




  REASON FOR SEEKING SUSPNSJON (CONSIDER WHETHER ANY ALTERNATIVE
  RECOURSE MAY OR MAY NOT BE VIABLE):
  Client regularly disregards the rules of the facility and has ongoing behavioral issues.




  ACTION PLAN FOR CLIENT UPON RETURN FROM SUSPENSION:
  Staff will continue to engage client regarding adherence to shelter rules and regulations.
